Name: Commission Regulation (EC) No 1142/2004 of 22 June 2004 on the issue of import licences for certain preserved mushrooms imported under the autonomous tariff quota opened by Regulation (EC) No 1076/2004
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff
 Date Published: nan

 23.6.2004 EN Official Journal of the European Union L 222/6 COMMISSION REGULATION (EC) No 1142/2004 of 22 June 2004 on the issue of import licences for certain preserved mushrooms imported under the autonomous tariff quota opened by Regulation (EC) No 1076/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1076/2004 of 7 June 2004 opening and providing for the administration of an autonomous tariff quota for preserved mushrooms (1), and in particular Article 6(3) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 1. Import licences applied for by traditional importers pursuant to Article 4(1) of Regulation (EC) No 1076/2004 and submitted to the Commission on 17 and 18 June 2004 shall be issued for 9,53 % of the quantity applied for. 2. Import licences applied for by new importers pursuant to Article 4(1) of Regulation (EC) No 1076/2004 and submitted to the Commission on 17 and 18 June 2004 shall be issued for 6,94 % of the quantity applied for. Article 2 This Regulation shall enter into force on 23 June 2004. It shall apply until 31 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture (1) OJ L 203, 8.6.2004, p. 3.